Citation Nr: 0401142	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a left shoulder injury (minor), currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart






INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973 and on active duty for training in the 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Anchorage, Alaska, which granted service connection for a 
left shoulder disorder and assigned an initial 10 percent 
evaluation for the disorder.

It is noted that the issues on appeal originally included 
entitlement to issues of entitlement to a rating in excess of 
30 percent for lumbar spine with disc disease, L-3 burst 
fracture with vertebral removal and implantation of rods and 
entitlement to a rating in excess of 20 percent disabling for 
a left foot injury.  In a February 2003 statement, the 
veteran stated that a January 2003 rating decision satisfied 
his appeal of these issues and opted to withdraw his appeal 
of these issues.  Accordingly, the Board finds that the 
issues of entitlement to a rating in excess of 30 percent for 
lumbar spine with disc disease, L-3 burst fracture with 
vertebral removal and implantation of rods and entitlement to 
a rating in excess of 20 percent disabling for a left foot 
injury is no longer within its jurisdiction.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2003).  Thus, the issue now before the Board 
is as set forth on the cover page of this decision.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
subjective complaints of pain and popping, with objective 
findings of audible click on elevation and forward rotation 
of the shoulder and tenderness over the subacromial area with 
ranges of motion of 0 to 150 degrees of flexion, 0 to 130 
degrees of abduction, internal rotation of 80 degrees and 
external rotation of 70 degrees with complaints of pain at 
extremes.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a left shoulder injury (minor) have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefined VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA as well as the 
applicable laws and regulations in letters dated in March, 
April, and May 2001 and the January 2003 statement of the 
case (SOC).  These documents informed the veteran of what 
assistance VA would provide, what was needed from him 
regarding his claim.  In particular, the veteran was notified 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was him responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for his.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  

In regard to processing deadlines, the RO, in the May 2001, 
advised the veteran that he had one year from the date of the 
letter to send in any additional information or evidence in 
support of his claim. The RO further advised the veteran that 
if no information and evidence had been received within that 
time, his claim would be decided based only on the evidence 
the RO had previously received and any VA examinations or 
medical opinions of record.  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.   The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
and VA clinical record to include VA examination reports were 
submitted.  The veteran has not indicated that there was any 
outstanding evidence not already of record.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Evaluation of the left shoulder

The veteran contends that his left should is more severe than 
the current 10 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102; 38 C.F.R. §§ 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Service medical records reveal that the veteran injured his 
left shoulder in a parachute jump in July 2000 during active 
duty for training.  The assessment was left shoulder rotator 
cuff injury.  Medical records show that the veteran is right 
handed.  

VA treatment records dated in January 2001 reflect that the 
veteran was seen for left shoulder complaints with findings 
of weakness, limited range of motion and the inability to 
lift his left arm above his head.  There was no AC joint 
tenderness and good radial pulse and good color, warmth and 
sensation.  Deep tendon reflexes of the bicep were intact.  
The assessment was left shoulder subluxation.

At an April 2001 VA examination, the veteran complained of 
chronic pain in his shoulder with decreased range of motion, 
that he can feel the shoulder popping in and out when he lays 
down and his muscles relax.  On physical evaluation, he 
complained of minimal pain on palpation of the bicipital 
groove and the deltoid area.  There was a palpable defect in 
the deltoid.  Range of motion revealed full extension with 
pain and grimacing, abduction was to160 degrees with obvious 
pain and grimacing, and had external rotation to 85 degrees 
with pain.  Crepitus was present on passive motion of the 
left elbow.  Strength was 3+ of 5+, pinch test and grip were 
both 3+ of 5+.  The diagnosis was symptomatic rotator cuff 
tear of the left shoulder.  In an October 2001 rating 
decision, the RO granted service connection for rotator cuff 
tear of the left shoulder and assigned a 10 percent 
evaluation under Diagnostic Code 5203.  The veteran filed a 
notice of disagreement to this evaluation.  

In this case, the RO granted service connection for the 
veteran's residuals of left shoulder injury and assigned a 10 
percent evaluation pursuant to 38 U.S.C.A. § 4.17a, 
Diagnostic Code 5203 (impairment of the clavicle or scapula) 
(2003).  This is an initial rating from the grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for   
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.  

However, the Board will also consider other Diagnostic Codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, (impairment of the humerus), a 20 
percent evaluation is warranted for recurrent dislocations at 
the scapulohumeral joint, with frequent episodes and guarding 
of the arm movements of the minor arm; recurrent dislocations 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or  malunion 
of the humerus with marked deformity of the minor arm or 
moderate deformity.  A 40 percent evaluation is warranted for 
a fibrous union of the humerus.  Nonunion of the humerus 
warrants a 50 percent evaluation for the minor arm.  A loss 
of the humerus head warrants a 70 percent evaluation for the 
minor arm. 
 
Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 
5201, limitation of motion of the arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the major arm midway between the side and the shoulder 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires limitation of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).    

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 10 percent for the 
veteran's left shoulder disability.  VA medical records dated 
in May 2001 and the September 2002 examination report do not 
reveal any evidence of limitation of motion of the minor arm 
when motion is possible to the shoulder level or to midway 
between the side and shoulder level.  To the contrary, on the 
most recent examination in September 2002, the range of 
motion was well above the shoulder with flexion to 150 
degrees, abduction to 130 degrees, internal rotation to 80 
degrees, and external rotation to 70 degrees external 
rotation, with complaints of pain at the extreme ranges of 
motion.  There were no findings of function loss, weakness, 
fatigue, or incoordination on objective evaluation.

While there was an audible click on elevation and forward 
rotation of the shoulder and tenderness over the subacromial 
area in May 2001, there was no crepitus found at that time or 
in September 2002.  Although the veteran is noted to have had 
complaints of the shoulder "popping" or clicking when he 
relaxed, the medical evidence does not show any objective 
evidence of recurrent dislocations at the scapulohumeral 
joint, with frequent episodes and guarding of the arm 
movements, or with frequent episodes and guarding of movement 
only at the shoulder level.  The April 2001 MRI of the left 
shoulder was within normal limits except for some very slight 
surpraspinous muscle inflammation.  Moreover, there is no 
medical diagnosis or opinion of arthritis or degenerative 
changes in the left shoulder.  Finally, the medical evidence 
does not reflect a malunion of the humerus of the left 
shoulder with marked deformity or a moderate deformity, a 
dislocation of the clavicle or scapula or a nonunion of the 
clavicle or scapula of the left shoulder, with loose 
movement.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's left 
shoulder injury residuals are greater than the current 10 
percent evaluation.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. § 5107(b) in connection with the veteran's claim; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is inapplicable.  

The Board has also reviewed the record under the provisions38 
C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected left 
shoulder disorder markedly interferes with employment.  There 
is no evidence that the veteran has been hospitalized or has 
required frequent treatment due to his left shoulder 
disability.

Accordingly, an increased initial evaluation in excess of 10 
percent for left shoulder injury residuals is denied.  


ORDER

Entitlement to an initial increased evaluation in excess of 
10 percent for residuals of a left shoulder injury (minor) is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



